File No. 70-09957 (As filed November 27, 2001) SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM U-1/A APPLICATION-DECLARATION UNDER THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 KeySpan Corporation 1 MetroTech Center Brooklyn, NY 11201 (Names of company or companies filing this statement and addresses of principal executive offices) Steven L. Zelkowitz Executive Vice President and General Counsel KeySpan Corporation 1 MetroTech Center Brooklyn, NY 11201 (Name and address of agent for service of process) This pre-effective Amendment No. 1 amends and restates the Form U-1 Application/Declaration previously filed in this proceeding in its entirety: Item 1.Description of Proposed Transaction (a) Furnish a reasonably detailed and precise description of the proposed transaction, including a statement of the reasons why it is desired to consummate the transaction and the anticipated effect thereof. If the transaction is part of a general program, describe the program and its relation to the proposed transaction. A.
